Citation Nr: 1217271	
Decision Date: 05/14/12    Archive Date: 05/24/12	

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from September 1971 to May 1974.

A review of the evidence of record reflects a long procedural history.  The matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Montgomery, Alabama, that denied entitlement to service connection for left knee, left leg, and low back disorders.  After the Veteran testified at an August 1992 RO hearing, the Board remanded the claims for additional development in November 1993.  The Board obtained a VA medical expert opinion in January 1999 and then denied the claims for service connection for left knee and low back disorders, but remanded the claim for service connection for a left leg disability.  The United States Court of Appeals for Veterans Claims (Court) in June 1999 dismissed the appeal of the denied claims for lack of jurisdiction, and those claims are therefore no longer before the Board.

With regard to the claim for service connection for a left leg disorder, the Board denied the claim as not well grounded in December 1999.  In December 2001 the Court remanded the claim for consideration consistent with the then newly enacted Veterans Claim Assistance Act of 2000 (VCAA).  After the Board again denied the claim in July 2002, in April 2003 the Court again remanded the claim primarily for procedural purposes.  In October 2003, September 2004, and March 2005, the case was remanded each time for additional development.

More recently, in a January 2006 decision, the Board denied entitlement to service connection for a left leg disorder.  The Veteran appealed this determination to the Court, and in May 2009, the Court set aside the 2006 determination and remanded the case for additional development of the record.  The Court noted in its May 2009 decision that at the time of his claim for service connection for a left leg disability received in July 1991, the Veteran stated he was an inpatient at that time at the VA Hospital in Tuscaloosa, Alabama.  The Court indicated VA had not attempted to procure the hospital records.  Also, the Court observed that in a 1993 remand, the Board asked that the Veteran be accorded a VA orthopedic examination for the purpose of obtaining an opinion regarding whether any pathology of the involved joints could be attributed to preservice poliomyelitis and, if so, whether there had been any increase in severity during service.  The Court acknowledged that an examination could not be performed because the Veteran was incarcerated.  An opinion was obtained, but the Court stated that the claims folder was still incomplete, and the missing information included the records from July 1991 VA hospitalization.  The Court directed that VA make another attempt to examine the Veteran.  It further indicated that if this was not possible, another medical opinion should be procured.

Of record is a September 2011 Memorandum reflecting that the RO requested outpatient treatment records pertaining to the Veteran at the VA Medical Center in Tuscaloosa to the effect that there were no records available pertaining to treatment and/or evaluation of the Veteran at that facility in July 1991.  The Veteran was scheduled for examinations on two separate occasions in April 2011 and May 2011, but failed to report for examinations on either occasion.  The record reflects the Veteran was incarcerated at the Bibb County Correctional facility in Alabama.  Efforts to schedule him for an examination were unsuccessful.  Contact with the correctional facility resulted in no indication that an examination could be scheduled.  However, there was no indication in the record that the claims file had been forwarded to a VA physician to review the folder and provide an opinion as to whether the Veteran had a left leg disability that increased in severity beyond its natural progression during service or if one was not present prior to service, whether any current left leg disability was related to symptoms the Veteran had in service.  In February 2012, the Board remanded the case once again, this time to obtain such an opinion.  This was accomplished in February 2012.  The opinion has been associated with the claims file and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Slight shortening of the left leg and pes cavus were noted at the time of enlistment examination in July 1971.  The pes cavus was described as not limiting and asymptomatic and the shortening was described as productive of no limp.  The Veteran himself indicated he then had or had previously had foot trouble and that he was "crippled" eight years earlier.

2.  Evidence during service and in the years thereafter unequivocally reflects that the Veteran had polio residuals impacting on his left leg functioning prior to service and that the left leg disorder was not permanently made worse by the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a left leg disorder, to include by way of aggravation, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record:  (1) That is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Board finds that the VCAA notice requirements for service connection have been satisfied by numerous communications to the Veteran over the years.  The case has been in appellate status for many years.  In fact, the initial 1992 rating action took place well before enactment of the VCAA, and, therefore, prior to any VCAA notification.  Subsequent to enactment of the VCAA, VA has provided notice to the Veteran in multiple remands and in various documents during the many years the case has been in appellate status.  The Veteran has referred to hospitalization at the VA Medical Center at Tuscaloosa, Alabama, in July 1991.  However, the record shows VA attempted to obtain the records in question, but was unsuccessful.  The record reflects a notation from Tuscaloosa that "no progress notes found" with regard to the Veteran at that facility in the year 1991.  Further attempts to obtain the records would be futile.

The Board is also aware that VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that the Veteran was scheduled for VA examinations in April and May 2011, but failed to report.  Further information reveals that he was incarcerated in 2011 at the Bibb County Correctional facility.  Contact with that facility has resulted in no indication that an examination could be scheduled.  The Board is aware that VA has a statutory duty to assist Veterans in the development of claims and this includes the duty to assist incarcerated Veterans by requiring VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow Veterans.  38 U.S.C.A. § 5107(a); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Court in Bolton specified that the record contained neither information concerning the efforts expended by the RO in tailoring its examination request to the appellant's incarceration nor any explanation as to why a VA examiner was not directed to perform the examination.  In this case, the record reflects that contact with the correctional facility has produced no results indicating that an examination could be scheduled.  As a result, the RO submitted the claims folder for preparation of an opinion as to the etiology of the Veteran's left leg disability, based on claims file review.  This was accomplished in February 2012.  The opinion provided was rendered by a medical professional who reviewed and reported the evidence in the claims file.  As will be described in greater detail below, the opinion, when taken with the entire evidence of record, is adequate to allow the Board to make its determination on the appeal at this time.

For the foregoing reasons, the Board concludes that reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained or which could be obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(d).

Pertinent Law and Regulation

Service connection may be granted for disability resulting from disease contracted or an injury sustained while on active duty in the military, or for aggravation during service of a preexisting condition beyond its natural progression.  Se 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

In adjudicating claims under these service connection principles, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations or the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b).

In claims for VA benefits, VA should consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In Wagner v. Principi, 370 F.3d 1089 (2004), the United States Court of Appeals for the Federal Circuit explained the process by which claims involving the presumption of soundness are to be adjudicated.  

Where no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Id. at 1096.

Factual Background and Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the time of enlistment examination in July 1971, notation was made of an abnormality of the lower extremities, with a written notation of slight shortening of the left leg with no limp.  X-rays studies of the left foot/ankle referred to pes cavus.  Also noted on examination was a scar of the left ankle.  In his report of medical history made in conjunction with the examination, the Veteran stated that he either had or had previously had foot trouble and that he had been "crippled" eight years earlier.  The examiner described the Veteran's lower extremity physical profile as a "2" and his physical category as a "B."  The Veteran was deemed qualified for enlistment.

In view of the foregoing, disorders of the leg and foot were noted at the time of the Veteran's entry onto service, and the presumption of soundness does not apply in this case.  The critical question revolves around whether there is evidence of aggravation during the Veteran's active service.

A review of the service treatment records reflects the Veteran was seen for periodic complaints and/or treatment for left foot pain and/or swelling.  At the time of a September 1971 visit, notation was made of a history of polio with the Veteran having been unable to walk at age 9.  Subsequent treatment notes during service reflected the problems the Veteran had with his feet were secondary to his childhood polio and that he had post polio musculoskeletal residuals.  The service treatment records also reflect that in April 1973, the Veteran was involved in a motorcycle accident.  The only injuries reported being as being involved in the accident involved the left shoulder and elbow.  

At the time of separation examination in May 1974, clinical evaluation of the feet resulted in a notation of cavovarus of the feet secondary to polio.  The Veteran was given a physical profile for the lower extremities of "2" and his physical category to an "A."  He was deemed qualified for separation.

At a 1992 RO hearing, the Veteran testified that he was hospitalized for polio as a child but following treatment his only difficulties were that he was a little slow and had leg muscle cramps.  He also testified that his only physical problem at the time of entrance into service was that his left foot was smaller than his right.  He indicated that he began to experience severe left leg, ankle, and/or foot pain and swelling due to the rigors of physical training.  He also stated that, despite treatment during service, his left leg problems continued and he received treatment from a private physician and then the Alabama Department of Corrections after he was incarcerated.

The post service medical evidence of record includes reports of treatment from facilities where the Veteran was incarcerated between 1979 and the 1990's.  The record also reveals reports of annual examination accorded the Veteran in March 1979, December 1982, July 1986, and June 1988.  These show complaints and/or treatment for left leg pain and/or swelling, including observations that the Veteran had a history of childhood polio at age 6 and opinions that the polio had caused left leg, ankle, and/or foot deformities that led to his left extremity pain and/or swelling.  The records also indicate that the Veteran was given a profile secondary to his history of polio, prescribed orthopedic shoes due to foot deformities caused by polio, and that his left foot was smaller than the right and appeared to have muscle wasting.  

The records also reflect that in May 1983 and July 1990, notation was made that the Veteran reported leg pain secondary to a fall down the stairs and leg pain due to his bed being too short.

In January 1999, a VA physician reviewed the Veteran's medical records, including his service treatment records, and stated "although the patient does complain of back and leg pain, these conditions may well be due to chronic residuals from his childhood poliomyelitis.  It does not appear that the patient's chronic poliomyelitis residuals increased in severity during service.  An increase in severity noted recently may well be from aging and long standing deformity due to the natural progress of the disease."  He indicated that the Veteran had chronic leg shortening with deformity secondary to a childhood poliomyelitis that did not appear to be exacerbated or aggravated by service, with no documentation of a serious injury that could lead to chronic residual disability during service.

The record also contains a January 2005 communication from a private physician.  He noted that the Veteran had polio at age 6 with weakness and deformity in the left lower extremity.  He related that since then, neurological examination of the Veteran's legs was normal and it was his opinion that current back problems were more likely the result of walking off level over the years because of the left foot deformity or the natural aging process than his reported strenuous physical activities during basic training many years earlier.

A VA physician at the VA Medical Center in Montgomery, Alabama, reviewed the entire claims file in February 2012.  He noted that the Veteran had a current diagnosis of post poliomyelitis syndrome with residual left lower leg atrophy.  He stated that the post poliomyelitis syndrome existed prior to service.  He referred to the service treatment records reflecting the Veteran had a left leg lower abnormality that existed prior to service.  He noted that there was sufficient neurologic function and sufficient strength to produce normal motion throughout the Veteran's service, to include his service discharge examination.  Additionally, the examiner referred to VA care subsequent to service not reflecting any significant abnormality.  He noted that there was documentation in the VA records "sufficient to conclude ongoing normal range of motion for bilateral lower extremities amidst post-poliomyelitis syndrome.  Evidently, left lower leg atrophy and corresponding fatigue constitute limited residuals, and neither reflects aggravation beyond a natural progression of post-poliomyelitis.  Regrettably, documented correlation between post-poliomyelitis syndrome prior to service, and aggravation of left lower leg abnormality during service, is lacking."

The Board finds the opinions of the VA physicians cited above to be persuasive and assigned them great probative weight.  The opinions have been rendered by qualified medical professionals who have expertise to opine on the matter at issue.  The examiners addressed the Veteran's contentions, based their opinions on review of the claims folder, including the most pertinent evidence therein, and provided rationale for their opinions.  See Nieves-Rodriguez v. Peake, 2 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board is aware that the Veteran himself is competent to testify as to his observations as to some medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  His statements, however, are, at most, speculative assertions of a connection between current left leg problems and his military service.  As he has not explained the reasons for his assertions, and the question of aggravation is a complex question as to the type of medical matter as to which the courts have defined lay persons are not competent to testify, the Board finds his lay statements are not sufficient to establish service connection for the disability at issue.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (generally it is the province of medical professionals to diagnose or label a medical condition, not the claimant); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

As noted by the VA physicians, the evidence of record clearly and unmistakably shows that the Veteran had a preexisting left leg disorder at the time of entrance onto active service and it was not aggravated by his experiences while in the military.  The service treatment records give no indication of any inservice injury to the leg.  In fact, at the time of an April 1973 accident, it was reported the left leg was not involved.  The Veteran himself testified that the inservice accident did not cause a left leg disorder.  The entrance and separation examination evaluations reflect that the left lower extremity did not worsen during service.  The Veteran was evaluated as a "2," both at the time of entrance onto active service and at the time of separation from service.  In fact, his overall physical category was rated as a "B" at the time of entrance, while it was given a grade of "A" at the time of separation.

On the basis of all the evidence of record pertaining to the Veteran's left lower extremity prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service, including by way of any superimposed disease or injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Under the circumstances, the Board finds that the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b).  The Court has been clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone a lasting worsening).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left leg disorder.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a left leg disorder is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


